Third District Court of Appeal
                               State of Florida

                          Opinion filed March 18, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D13-211
                         Lower Tribunal No. 96-11875
                             ________________


   Florida Department of Revenue, on Behalf of Christine James,
                                    Appellant,

                                        vs.

                               Calvin J. James,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Bernard
Shapiro, Judge.

      Pamela Jo Bondi, Attorney General, and William H. Branch, Assistant
Attorney General, for appellant.

     Calvin J. James, precluded from oral argument.


Before SHEPHERD, C.J., and ROTHENBERG and LOGUE, JJ.

     LOGUE, J.
      The Florida Department of Revenue (“the Department”), on behalf of

Christine James (“the Mother”), appeals an award of attorney’s fees in a child

support enforcement action. We reverse.

      In a post-dissolution of marriage proceeding, the Mother brought an

enforcement action against Calvin James (“the Father”) for child support. The

Department intervened. After a court-ordered mediation, the parties entered into an

agreed order which stated that the Father had complied with his child support

obligation. The Father then moved for attorney’s fees against the Mother, alleging

that she brought the action merely to harass him. The trial court granted the

motion. Other than the formula used by the trial court to determine the amount of

fees, the order did not set forth any findings of fact. This appeal followed.

      This is a Title IV-D action. “IV-D” refers to services provided under Title

IV-D of the Social Security Act, 42 U.S.C. ss. 651 et seq., a child support

enforcement program. § 61.046(9), Fla. Stat. (2011). The Department, Florida’s

Title IV-D agency, intervened in the present action and represented the Mother.

These actions clearly converted the proceedings into a Title IV-D case. See Spano

v. Bruce, 62 So. 3d 2, 6 (Fla. 3d DCA 2011) (“We find that all child support cases

that are administered by the Department of Revenue are considered Title IV–D

cases. . . .”); Dep’t of Revenue ex rel. v. Satchell, 949 So. 2d 1116, 1117 (Fla. 1st

DCA 2007) (holding that a post-dissolution action to determine child support



                                          2
arrearage and overpayment was a Title IV-D case, even though the Department did

not intervene, where the Department was named as a party and participated in the

proceedings).

      Section 61.16(1), Florida Statutes (2011), limits attorney’s fees available in

Title IV-D cases. It provides: “In Title IV-D cases, attorney’s fees . . . shall be

assessed only against the nonprevailing obligor after the court makes a

determination of the nonprevailing obligor’s ability to pay such costs and fees. . . .”1

Similar language in an analogous statute has been interpreted to mean that

attorney’s fees cannot be assessed against an obligee. Alvarez v. Fla. Dep’t of

Revenue, 744 So. 2d 1192 (Fla. 3d DCA 1999) (holding the trial court properly

denied an obligor’s request for attorney’s fees against an obligee under a statute

containing similar language); see also Dep’t of Revenue v. Atherley, 659 So. 2d

469, 470 (Fla. 3d DCA 1995) (holding administrative costs can be assessed only

against a nonprevailing obligor, not an obligee, under a statute containing similar

language).2



1The Department may be assessed attorney’s fees under section 57.105(1), Florida
Statutes. § 61.16(1). In this case, the Father did not request such fees.
2 Our standard of review is de novo because the entitlement to attorney’s fees
depends upon the interpretation of a statute. Spano, 62 So. 3d at 6 (“The abuse of
discretion standard governs the review of an award of attorney’s fees. Where
entitlement to attorney’s fees depends upon the interpretation of a statute, however,
the standard of review is de novo.”) (internal citation omitted).

                                          3
      In this case, the Mother was the obligee—“the person to whom payments are

made pursuant to an order establishing, enforcing, or modifying an obligation for

alimony, for child support, or for alimony and child support.” § 61.046(12), Fla.

Stat. (2011). The trial court therefore erred in assessing attorney’s fees against the

Mother.

      Reversed.




                                          4